Citation Nr: 0101910	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for dementia.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.


REMAND

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (the "Act"), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 308, 
312-313 (1991).
 
An initial review of the evidence reveals that the veteran's 
service medical records do not appear to be complete.  In 
regards to the instant appeal, the pertinent records 
contained within the claims file are the November 1943 
entrance examination and the April 1946 separation 
examination.  The Board notes that it is likely that 
additional service medical records, if any, in the custody of 
the National Personnel Record Center (NPRC), were destroyed 
in the 1973 fire.  A memorandum is contained in the claims 
file indicating the RO's efforts to obtain the aforementioned 
records and their ultimate determination that the service 
records are unavailable.   

In reviewing the file, it has come to the Board's attention 
that the veteran provided the RO with the names and location 
of medical facilities where he was treated in regards to the 
claimed disabilities on a NA Form 13055.  While the veteran 
did not report any service treatment, he specifically 
identified Miracle Ear in Joplin, Missouri, and Freeman 
Hospital also in Joplin, Missouri.  The Board will note that 
the only documents regarding post-service treatment for the 
claimed disabilities, i.e. private medical records, in the 
claims file are three pages containing radiological reports 
from the emergency room at Freeman Hospital in January 1998. 
Acquisition of the identified private medical records are 
necessary to substantiate the veteran's claim that he 
received post-service treatment for hearing loss and dementia 
and that these disorders are related to service.  

In addition, in May 1998 a deferred rating decision was 
issued indicating that a VA examination would be scheduled 
pending the receipt of the veteran's service medical records.  
However, it appears that the veteran was not afforded a VA 
examination subsequent to that decision.  The Board is of the 
opinion that the veteran should be afforded a VA examination 
to ascertain whether he currently suffers from hearing loss 
and dementia.  Given the veteran's various military 
occupational specialties (MOS) and training, it is likely 
that he was exposed to acoustic trauma.  The Board will note 
at this time that the veteran spent a little over four months 
in training as a Field Artilleryman, four months as a 
Cannoneer, and twenty-one months as a Gunner.   

Further, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Likewise, in the 
Statement of the Case, the RO denied the veteran's claim on 
the basis of the veteran's failure to present a well-grounded 
claim.  However, as stated earlier, this standard is no 
longer applicable, and it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747) (1992)). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand to the RO is 
required in this case, so that the RO may comply with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  With regard to 
the case at hand, the Board concludes that the veteran should 
be afforded a VA examination and efforts should be made by 
the RO to obtain the identified private medical records and 
any further records, identified by the veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

2.  The RO should contact the veteran for 
the names and addresses of all health 
care providers seen for hearing loss and 
dementia after discharge from service.  
After obtaining any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
treatment records identified by the 
veteran, to include records from those 
already identified by the veteran as 
Miracle Ear and Freeman's Hospital in 
Joplin, Missouri.  

3.  The veteran should be afforded an 
audiological examination to ascertain the 
nature, severity, and etiology of any 
hearing loss, which may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records and any private medical records 
pertaining to the treatment for hearing 
loss, and offer an opinion as to whether 
there is a current disability and if so, 
whether it is casually and etiologically 
related to acoustic trauma the veteran 
was reportedly exposed to during service.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The veteran should also be afforded a 
psychiatric examination to ascertain the 
nature and etiology of any psychiatric 
disorder that may be present, including 
dementia.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
any private medical records pertaining to 
the treatment for dementia, and offer an 
opinion as to whether there is a current 
disability and if so, whether it is 
casually and etiologically related to a 
concussion injury reportedly sustained 
during service.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




